Plaintiff (then in the capacity of guardian of Cyril Flanagan, an incompetent, since deceased) brought this suit to recover actual and exemplary damages for injuries claimed to have been inflicted by an assault committed by the defendant upon the said Cyril Flanagan. The issues being joined and the case tried to a jury, a general verdict was returned in favor of plaintiff for $2,500 actual damages. From judgment entered thereon and denial of his application for new trial, defendant has appealed.
Appellant most strenuously urges the insufficiency of the evidence to support the verdict. The record is voluminous, and much of the evidence is admittedly extremely unsatisfactory. To recite it in detail would not be profitable. We have studied the entire transcript diligently, and are satisfied that this court cannot say that the evidence failed to make a jury question.
We have also examined with care all other assignments of error presented and urged by appellant, and have arrived at the conclusion that the record in this case, as made and preserved in the court below and presented here upon appeal, fails to establish the commission of any prejudicial error.
The judgment and order appealed from are therefore affirmed.
All the Judges concur, excepting POLLEY, J., absent and not participating. *Page 476